Per Curiam.
Judgments unanimously reversed upon the law, with fifteen dollars costs in each case to appellant, and complaints dismissed, with appropriate costs in the court below.
A landlord is not hable in damages for injuries received by a tenant because of a failure to make repairs in the leased premises even though the landlord has agreed to make them. (Boden v. Scholtz, 101 App. Div. 1; Kushes v. Ginsberg, 99 id. 417.) This rule, however, is not applicable in the case of tenement houses, where, because of the provisions of the Tenement House Law, the landlord may be held- (Altz v. Leiberson, 233 N. Y. 16.) The premises in question here were a two-family house, not a tenement house, hence the rule in the Altz case does not apply.
If the record justified the finding that the accident in question was due to the negligent way in which the landlord endeavored to remedy the trouble with the window, the judgments could stand, because the landlord would be liable if his negligent act produced the result. (Wynne v. Haight, 27 App. Div. 7; Lipschitz v. Rapaport, 133 N. Y. Supp. 385; Schatzky v. Harber, 164 id. 610; Marston v. Frisbie, 168 App. Div. 666.)
But such a finding is not warranted upon this record. There is nothing to show that the landlord did anything to the window that later caused it to fall. Such a finding cannot be inferred from the mere fact that some ten or twelve days thereafter the window came down. Plaintiff’s proof showed that it worked practically the same after the landlord had tried to remedy the condition as it had worked before.
As there was no basis for finding that the landlord had done any negligent act, the complaints should have been dismissed.
Present — Cropsey, Lazansky and MacCrate, JJ.